Citation Nr: 1030991	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for penile deformity, claimed as due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Detroit, Michigan.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) sitting at the Detroit, Michigan, RO in May 
2007.  A transcript of the hearing is associated with the claims 
file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for penile deformity, claimed as due to VA 
medical treatment.

In order to warrant compensation under 38 U.S.C.A. § 1151, the 
Veteran must demonstrate that the VA treatment in question 
resulted in an additional disability and that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the surgical treatment, or that the 
proximate cause of the additional disability was an event that 
was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work therapy 
(CWT) program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, or 
program has stopped.  VA considers each involved body part or 
system separately.  38 C.F.R. § 3.361(b) (2009).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  To 
meet causation requirements based on additional disability, the 
evidence must show that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or death 
was an event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, treatment, 
or examination caused the Veteran's additional disability and VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider or VA furnished such VA care, 
treatment, or examination without the Veteran's informed consent.  
38 C.F.R. § 3.361(c), (d) (2009).

The Veteran asserts that he is entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 because he claims that surgery 
performed at the VA Medical Center (VAMC) in Detroit, Michigan, 
on October 28, 2002, resulted in his current penile deformity.  
The Veteran has received multiple cystoscopic procedures for the 
treatment and management of his bladder carcinoma.  The Veteran 
claims that following his October 28, 2002 cystoscopic procedure 
he developed some curvature of the tip of his penis as well as 
some pain associated with the curvature.  The Veteran has further 
noted that he experienced numbness at the tip of his penis that 
most often occurs during intercourse.  Additionally the Veteran 
experiences occasional burning and hesitancy of urination.  In an 
October 2007 VA examination the examiner diagnosed the Veteran 
with minimal long axis curvature of the tip of the penis, about 
30 degrees.

The Board acknowledges that the October 2007 VA examination 
included a negative etiological opinion stating that the 
Veteran's penile deformity is not likely  related to the October 
2002 cystoscopic procedure as these procedures do not usually 
result in any damage to the muscular organs of the penis.  Upon 
review of the examination report, however, the Board finds that 
the examination is not adequate as it fails to address the issue 
of whether the Veteran's penile deformity was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the surgical treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  The Board notes when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore in compliance with Barr, the Board finds that is 
necessary to remand for a new examination that addresses whether 
the Veteran's penile deformity is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in performing multiple cystoscopic 
procedures for the management of bladder carcinoma.  Additionally 
the examination should note whether the Veteran's penile 
deformity was an event that was not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination, with respect to his claim for 
benefits pursuant to 38 U.S.C.A. § 1151, 
by an urologist.  The claims file should 
be made available to the examiner for 
review in connection with the examination.  
After examining the Veteran and reviewing 
the claims file, the examiner should 
provide an opinion as to the following:

(a)	Is it as likely as not that the 
Veteran sustained an additional 
disability as a result of treatment he 
received at the Detroit VAMC on October 
28, 2002?  If so, what is the additional 
disability?  In determining whether the 
Veteran has an additional disability, it 
is necessary to compare the Veteran's 
condition immediately prior to the 
treatment in question to the Veteran's 
condition immediately following that 
treatment.  

(b)	If there is an additional disability, 
offer an opinion as to whether or not it 
is more likely than not (greater than 50 
percent probability), less likely than 
not (less than 50 percent probability), 
or as likely as not (50 percent 
probability) that any such additional 
disability is due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault on the part of the VA in 
performing the treatment in question.  

(c)	If there is an additional disability, 
also offer an opinion as to whether it 
is more likely than not (greater than 50 
percent probability), less likely than 
not (less than 50 percent probability), 
or as likely as not (50 percent 
probability) that any such additional 
disability was due to an event not 
reasonably foreseeable.  The event need 
not be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided.

In providing such opinions, the examiner 
should provide adequate reasons for the 
medical conclusions rendered, citing to 
the records used in forming the opinion.  

2.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


